Citation Nr: 0902392	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  05-35 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio

THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for diabetes mellitus.

2.  Whether new and material evidence to reopen a claim for 
service connection for pes planus has been received.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 
INTRODUCTION

The veteran served on active duty from February 1969 to March 
1971.  
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 decision of the RO that, in part, 
granted service connection for diabetes mellitus evaluated as 
10 percent disabling effective December 14, 2004; and 
declined to reopen a claim for service connection for pes 
planus on the basis that new and material evidence had not 
been received.  The veteran timely appealed.

In September 2005, the RO increased the disability evaluation 
to 20 percent for diabetes mellitus, effective December 14, 
2004.

Because higher evaluations are available for diabetes 
mellitus, and the veteran is presumed to seek the maximum 
available benefit for a disability, the claim remains on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In August 2005, the veteran claimed service connection for 
disabilities of his knee, hips, and lower back.  In addition, 
the evidence of record and the veteran's April 2008 testimony 
appear to raise claims of secondary service connection for 
complications of service-connected diabetes mellitus, 
including swelling of the lower extremities, erectile 
dysfunction, peripheral neuropathy, and hypertension.  These 
matters are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  Since the effective date of service connection, the 
veteran's diabetes mellitus has been treated with oral 
hypoglycemic agents and a restricted diet, but has not 
required restriction or regulation of activities or insulin.

2.  In November 1984, the Board denied service connection for 
pes planus; the veteran did not file an appeal. 

3.  Evidence received since the November 1984 Board decision, 
either by itself or when considered with previous evidence of 
record, does not raise a reasonable possibility of 
substantiating the service connection claim for pes planus.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 20 percent for diabetes mellitus have not been met at any 
time since the effective date of service connection.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.7, 4.119, Diagnostic Code 7913 (2008).

2.  The November 1984 Board decision, denying service 
connection for pes planus, is final.  See 38 U.S.C. 4004 
(1982); 38 C.F.R. § 19.104 (1984); currently 38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2008).

3.  Evidence received since the November 1984 Board decision 
that denied service connection for pes planus is not new and 
material, and the veteran's service connection claim for such 
disability is not reopened.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  This fourth 
element for proper VCAA notice is no longer applicable for 
claims pending before VA on or after May 30, 2008.   See 
Notice and Assistance Requirements and Technical Correction, 
73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 
38 C.F.R. Part 3).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letter provided to the veteran in 
March 2005 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  The Board acknowledges that the VCAA 
letter did not indicate that the November 1984 Board decision 
was the prior final decision in this case.  Nevertheless, 
because the basis of the Board's February 1984 denial is 
essentially the same as the basis of the RO's January 1983 
denial, the Board finds that appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Consequently, the Board finds that 
adequate notice has been provided, as the veteran was 
informed about what evidence is necessary to substantiate the 
element(s) required to establish service connection that were 
found insufficient in the previous denial.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the RO.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The RO also notified the veteran of elements of service 
connection, the evidence needed to establish each element.  
These documents served to provide notice of the information 
and evidence needed to substantiate the claim of service 
connection.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
In the March 2006 letter, the RO specifically notified the 
veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

In this case, the veteran has also appealed for a higher 
initial disability rating assigned following the grant of 
service connection.  Hence, the Board has characterized the 
issue in accordance with the decision in Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (appeals from original awards 
are not to be construed as claims for increased ratings), 
which requires consideration of the evidence since the 
effective date of the grant of service connection.  As 
Fenderson held that a claim for an initial disability rating 
is distinct from a claim for increased rating, the 
requirements of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), are not applicable to the present claim.

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because each the veteran's claims 
decided on appeal has been fully developed and re-adjudicated 
by an agency of original jurisdiction after notice was 
provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  The veteran specifically waived RO consideration of 
the additional evidence submitted following the April 2008 
hearing; hence, no re-adjudication followed and no 
supplemental statement of the case (SSOC) was issued.

There is no indication that any additional action is needed 
to comply with the duty to assist the veteran.  The RO has 
obtained copies of the service treatment records and 
outpatient treatment records, and has arranged for VA 
examination in connection with the claim for a higher 
disability rating on appeal, a report of which is of record.  
The veteran has not identified, and the record does not 
otherwise indicate, any existing pertinent evidence that has 
not been obtained.  Given these facts, it appears that all 
available records have been obtained.  There is no further 
assistance that would be reasonably likely to assist the 
veteran in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a)(2).

The veteran is not entitled to an examination prior to 
submission of new and material evidence.  38 C.F.R. 
§ 3.159(c)(4)(iii) (2008).  

II.  Higher Initial Disability Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. 4.1.  Where the question for 
consideration is propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged rating" is required.  Fenderson, 
12 Vet. App. at 126.

Service connection has been established for diabetes 
mellitus, effective December 2004.  The RO assigned an 
initial 20 percent disability rating under 38 C.F.R. § 4.104, 
Diagnostic Code 7913.

Pursuant to Diagnostic Code 7913, a 20 percent rating is 
assigned for diabetes mellitus requiring insulin and 
restricted diet, or oral hypoglycemic agent and restricted 
diet.  A rating of 40 percent is assigned for diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities.  A 60 percent evaluation is for application 
when diabetes mellitus requires insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  A 100 percent evaluation requires more 
than one daily injection of insulin, restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least 3 hospitalizations 
per year or weekly visits to a diabetic care provider, plus 
either progressive loss of weight and strength or 
complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2007).

Records show that the veteran was first diagnosed as diabetic 
in 2004, and that he began taking oral medications soon 
thereafter.  He was also following a restricted diet.

During a January 2006 VA examination, the veteran reported 
that his diabetes mellitus did not restrict him other than 
"slowed down some."  The veteran daily took an oral 
hypoglycemic agent.  He denied any history of frequency of 
ketoacidosis or hypoglycemic reactions, and denied any 
hospitalizations within the past year for ketoacidosis or 
hypoglycemic reactions.

VA treatment records, dated in July 2007, reflect that the 
veteran was advised to follow a diabetic diet.

In April 2008, the veteran testified that he was taking oral 
medications for treatment of diabetes mellitus, and had not 
required insulin.

While the veteran has indicated that he is restricted in 
performing activities without losing his breath, none of his 
treatment reports includes a recommendation that the veteran 
regulate his activities in order to treat diabetes mellitus, 
so as to warrant a higher evaluation.  Nor is there evidence 
that the veteran requires insulin.

The evidence shows that the veteran's diabetes mellitus 
requires an oral hypoglycemic agent daily and a restricted 
diet.  Thus, in the absence of medical evidence that the 
veteran's diabetes mellitus requires regulation of activities 
and insulin, the preponderance of the evidence is against 
awarding an evaluation in excess of 20 percent.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2008).

Where the evidence contains factual findings that show a 
change in the severity of symptoms during the course of the 
rating period on appeal, assignment of staged ratings would 
be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).   However, the evidence reflects that his symptoms 
have remained constant throughout the course of the period on 
appeal and, as such, staged ratings are not warranted.

There is no showing that the veteran's service-connected 
diabetes mellitus has resulted in so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  

In this regard, the Board notes that the veteran's disability 
has not been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  The veteran has not reported any lost time from 
work, or other economic impact from the disability. There is 
no evidence of recent hospitalizations.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

III.  Petition to Reopen

In a November 1984 decision, the Board denied the veteran's 
original claim for service connection for pes planus.

Evidence of record at the time of the November 1984 denial 
included the veteran's service treatment records; his DD Form 
214; the report of a July 1982 VA examination; a December 
1982 letter from William M. Connors, D.O.; VA treatment 
records, dated in 1982; and a September 1983 hearing 
transcript.

Service treatment records at the time of the veteran's 
enlistment examination in February 1969 reveal first degree, 
asymptomatic pes planus.  In March 1970, the veteran reported 
pain in his feet of 8 months' duration, with walking.  
Examination then revealed mobile and moderately severe pes 
planus with some forefoot pronation; no tender callosities 
were noted.  Records show that the veteran obtained arch 
supports in April 1970, and reported that the arch supports 
did not help.  He complained that his feet were hurting in 
May 1970.  Examination then revealed mild bilateral lax pes 
planus with mild heel valgus and forefoot valgus; there was 
full joint motion, and no peroneal spasm.  X-rays were 
negative.  The examiner noted that supports were not 
indicated, and suggested a change of the veteran's military 
occupational specialty (MOS).  The examiner opined that the 
veteran's feet qualified as fit for duty.

Dr. Connors' letter mentioned that the veteran was treated in 
August and September 1982 for complaints of pain in his feet 
after walking.  Examination revealed a loss of integrity of 
the plantar arch of each foot.
  
The veteran's testimony in September 1983 was to the effect 
that his feet never gave him any problems prior to his 
military service.  He could not recall any injury or trauma 
to his feet in service.

Based on this evidence, the Board found that there was no 
increase in the pathological severity of the pre-existing 
bilateral pes planus during service and concluded that the 
pre-service disability was not aggravated during service.

The present claim was initiated by the veteran in December 
2004.  VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of the veteran.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing 
evidence not previously submitted; "material evidence" is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Furthermore, new and 
material evidence is "neither cumulative nor redundant" of 
evidence of record at the time of the last prior final 
denial, and must "raise a reasonable possibility of 
substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record since November 1984 includes 
additional service personnel records; duplicate service 
treatment records; a July 2005 letter from Corey B. Russell, 
D.P.M.; private medical records, dated in 2006, diagnosing 
plantar fasciitis; a March 2007 letter from Shital Pema, 
D.P.M.; additional VA treatment records; and an April 2008 
hearing transcript.

Dr. Russell indicated that the veteran originally presented 
for treatment in June 2005, and that the veteran had an 
extensive history of painful feet.  The veteran reported 
problems with his feet for some 30 years, beginning in 
military service.  Examination indeed revealed a flexible 
flatfoot deformity of bilateral feet, resulting with a 
predeliction for various pedal pathology.

Dr. Pema indicated that the veteran had a planus foot 
morphology, with resulting proximal plantar fasciitis and 
calcaneal stress syndrome of bilateral feet.

The veteran testified that his difficulties with his feet 
started in service, and that he had ongoing problems with his 
feet since his discharge from service.  The veteran also 
testified that he was medi-vac'd "out of the boonies" in 
Vietnam because of problems with his feet.

On review, the Board finds that the veteran has not submitted 
new and material evidence since the November 1984 Board 
decision sufficient to reopen his service connection claim 
for pes planus.  While the record contains newly added 
private and VA treatment and progress notes, such evidence is 
not material in that it does not suggest that the veteran's 
pre-existing pes planus was aggravated during service.  Both 
Drs. Russel and Pema suggest that the veteran has additional 
foot problems related to pes planus, but neither physician 
indicates that additional foot pathology is related to 
service.  Dr. Russell notes the veteran's history of foot 
problems beginning in service, but does not comment on this 
history and instead concentrates his comments on the current 
status of the veteran's feet.  The Court has held that bare 
transcription of lay history unenhanced by any additional 
medical comment by the examiner, is not competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).  
Further, the veteran's statements to the effect that his pes 
planus  was aggravated during service are essentially 
duplicative of his contentions already considered at the time 
of the November 1984 decision.  The Board notes that his 
statements are without probative value because the evidence 
does not show that he possesses the medical expertise 
necessary to diagnose or determine the etiology of a medical 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Thus, the Board concludes that the evidence 
submitted after the prior final decision in November 1984, 
either by itself or when considered with the previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156 
(2008).  It does not raise a reasonable possibility of 
establishing the claim.  Id.  Therefore, the evidence is not 
considered new and material for the purpose of reopening the 
service connection claim for pes planus.  Accordingly, the 
claim is not reopened.


ORDER

An initial disability evaluation in excess of 20 percent for 
diabetes mellitus is denied.

New and material evidence has not been submitted to reopen a 
service connection claim for pes planus.



______________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


